Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 08/03/2022 to Application #17/027,424 filed on 09/21/2020 in which Claims 1-7, 10-16, 19-22 are pending.

Status of Claims
Claims 1-7, 10-16, 19-22 are pending, of which Claims 1-7, 10-16, 19-22 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 08/03/2022
Applicant’s most recent claim set of 08/03/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Matthew Frontz on August 18, 2022.

The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 8, replace the line:
“determining that the first network device and the second network device are permitted to”
with the following:
“determining, at the controller, that the first network device and the second network device are permitted to”


Claim 19: (Currently Amended)
Regarding Claim 19, in Claim 19 Line(s) 10, replace the line:
“determine that the first network device and the second network device are permitted to”
with the following:
“determine, at the controller, that the first network device and the second network device are permitted to”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 10-16, 19-22 are considered allowable.

The instant invention is directed to a method, a system, and a medium for providing secure network key distribution, where the keys are distributed over a secure channel, and the communications occurs over an unsecure channel.

The closest prior art, as recited, Smith et al. US Patent Application Publication #2016/0366105 and Ji et al. US Patent Application Publication 2012/0283992, are also generally directed to various aspects of providing secure network key distribution, where the keys are distributed over a secure channel, and the communications occurs over an unsecure channel.  However, Smith et al. or Ji et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 10, 19.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Smith et al. or Ji et al. teaches various aspects of providing secure network key distribution, where the keys are distributed over a secure channel, and the communications occurs over an unsecure channel, Smith et al. or Ji et al. fails to teach a first network controller receiving through a control channel first security connection parameters from a first network device that are utilized in constructing a data channel with the first network device, the first network controller receiving through the control channel second security connection parameters from a second network device that are utilized in constructing the data channel with the second network device, the controller deciding that the first and second network devices are to connect to each other over a second network via an extension of the data channel, with the decision based on a relationship between both the first and second network devices and another device, with the control channel further providing a disassociated path function with the data channel that extends, at least in part, through the second network, the controller sending over the control channel the first security connection parameters utilized in constructing a data channel with the first network device to the second network device through the second network.
When combined with the additional limitations found in Claim 1.

Regarding Claim 10:
Although the combination of Smith et al. or Ji et al. teaches various aspects of providing secure network key distribution, where the keys are distributed over a secure channel, and the communications occurs over an unsecure channel, Smith et al. or Ji et al. fails to teach a first network controller receiving through a control channel first security connection parameters from a first network device that are utilized in constructing a data channel with the first network device, the first network controller receiving through the control channel second security connection parameters from a second network device that are utilized in constructing the data channel with the second network device, the controller deciding that the first and second network devices are to connect to each other over a second network via an extension of the data channel, with the decision based on a relationship between both the first and second network devices and another device, with the control channel further providing a disassociated path function with the data channel that extends, at least in part, through the second network, the controller sending over the control channel the first security connection parameters utilized in constructing a data channel with the first network device to the second network device through the second network.
When combined with the additional limitations found in Claim 10.

Regarding Claim 19:
Although the combination of Smith et al. or Ji et al. teaches various aspects of providing secure network key distribution, where the keys are distributed over a secure channel, and the communications occurs over an unsecure channel, Smith et al. or Ji et al. fails to teach a first network controller receiving through a control channel first security connection parameters from a first network device that are utilized in constructing a data channel with the first network device, the first network controller receiving through the control channel second security connection parameters from a second network device that are utilized in constructing the data channel with the second network device, the controller deciding that the first and second network devices are to connect to each other over a second network via an extension of the data channel, with the decision based on a relationship between both the first and second network devices and another device, with the control channel further providing a disassociated path function with the data channel that extends, at least in part, through the second network, the controller sending over the control channel the first security connection parameters utilized in constructing a data channel with the first network device to the second network device through the second network.
When combined with the additional limitations found in Claim 19.

Therefore Claims 1-7, 10-16, 19-22 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hur US Patent #7,181,620: Hur teaches the secure initialization of network devices utilizing cryptographic keys.
Young et al. US Patent #7,350,076: Young et al. teaches network device and key authentication in a wireless network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498